Citation Nr: 1030808	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the 
Veteran's bilateral pes planus and plantar fasciitis for the 
period prior to September 19, 2008.  

2.   Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's bilateral pes planus and plantar 
fasciitis for the period on and after September 19, 2008.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The Veteran had active service from May 2002 to January 2007 and 
additional periods of active duty for training.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which established service-
connection for bilateral pes planus and plantar fasciitis; 
assigned a noncompensable evaluation for those disabilities; and 
effectuated the award as of January 23, 2007.  In August 2009, 
the RO increased the evaluation for the Veteran's bilateral foot 
disability from noncompensable to 10 percent and effectuated the 
award as of September 19, 2008.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected bilateral foot 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was specifically 
not a claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to a 
compensable disability evaluation for the Veteran's bilateral pes 
planus and plantar fasciitis for the period prior to September 
19, 2008, and a disability evaluation in excess of 10 percent for 
his bilateral pes planus and plantar fasciitis for the period on 
and after September 19, 2008.  The Veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are the 
same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

In January 2010, the Veteran submitted an informal 
application to reopen his claim of entitlement to service 
connection for obstructive sleep apnea.  That issue had 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over it.  It is referred to the RO 
for appropriate action.  


REMAND

In January 2010, the Veteran submitted an informal application to 
reopen his claim of entitlement to service connection for 
fibromyalgia.  An August 2009 VA rheumatology evaluation 
indicates that the Veteran complained of bilateral foot and other 
musculoskeletal symptoms.  An assessment of "most likely 
fibromyalgia" was advanced.  It appears that the RO has not had 
an opportunity to act upon the Veteran's application to reopen.  
The Board finds that the issue of whether new and material 
evidence has been received to reopen the Veteran's claim of 
entitlement to service connection for fibromyalgia is 
inextricably intertwined with the certified issue of the 
evaluation of the Veteran's bilateral pes planus and plantar 
fasciitis given the significant overlap in symptomatologies.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an 
issue is inextricably intertwined does not establish that the 
Board has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether new and 
material evidence has been received to 
reopen the Veteran's entitlement to service 
connection for fibromyalgia.  The Veteran 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as to 
the issue.  

2.  Then readjudicate the Veteran's 
entitlement to a compensable evaluation for 
his bilateral pes planus and plantar 
fasciitis for the period prior to September 
19, 2008, and an evaluation in excess of 10 
percent for his bilateral pes planus and 
plantar fasciitis for the period on and 
after September 19, 2008.  If the benefits 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC. The Veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board.

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

